Title: To George Washington from Moses Gill, 15 May 1793
From: Gill, Moses
To: Washington, George



May it Please your Excellency
Boston May 15 1793

The Barer, Capt: John Whitney, is a Gentleman who Served in the late Continental Army with Good Reputation; is now out of Business, and wishes to be imploy’d in Some Service under your Excellency Control—He is a Gentleman with Whom I have an

Acquantence, and is a Person of Good Sence; the utmost Confidence may with Safety be Placed in his Conduct and engagements. I am with the highest Attachment to your Excellency Person & Family, your Excellency Most Obediant and Most Humble Servant

Moses Gill

